Exhibit (j) CONSENT OF ERNST & YOUNG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm under the caption “Financial Highlights” for the DWS Money Market Prime Series in the related Prospectuses and “Independent Registered Public Accounting Firm, Reports to Shareholders and Financial Statements” in the DWS Money Market Prime Series Statement of Additional Information and to the incorporation by reference in Post-Effective Amendment Number 69 to the Registration Statement (Form N-1A, No. 002-51992) of our report dated September 20, 2012, on the financial statements and financial highlights of DWS Money Market Prime Series, included in the Fund’s Annual Report dated July 31, 2012. /s/ Ernst & Young LLP Boston, Massachusetts November 21, 2012
